DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s submission, filed December 30, 2021, has been entered and considered.  Examiner has withdrawn the previous grounds of rejection, but has set forth new grounds of rejection against some of the claims in response to the amendments.

Response to Arguments
	Applicant’s arguments with regard to claim 1 are deemed persuasive.  Examiner has withdrawn the previous grounds of rejection against that claim.
	With regard to claims 21 and 26, examiner has set forth new grounds of rejection in response to the claim amendments.  Therefore, applicant’s arguments with respect to those claims are moot.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minami (US 4,382,597).
With regard to claim 21, Minami discloses a control system (note that the claim does not define what is being controlled, and the claim does not place the system in any downhole context) comprising:
a housing (i.e. the outer casing of the tank and handheld portion shown in Fig. 1) comprising a chamber (i.e. the inside of the tank);
a first float (36) and a second float (another ball 36) disposed within the chamber, wherein the first float is disposed between a first set of walls (see annotated Fig. 1 below, noting that the balls can end up between those walls as a result of gameplay), and wherein the second float is disposed between a second set of walls (see annotated Fig. below, which shows a float 36 between the second set of walls), the control system operable to rotate due to protrusions of the control system (the various protrusions as labeled in the annotated figure can be grasped by an operator in order to rotate the housing); and
openings disposed along an exterior surface of the housing (see annotated Fig. below, noting that the claim does not further define the openings in any meaningful way.  The “openings” are not required to allow flow or provide any particular function).

    PNG
    media_image1.png
    654
    790
    media_image1.png
    Greyscale

With regard to claim 22, the floats comprise water floats (36), gas floats, or combinations thereof.
With regard to claim 23, the housing comprises the protrusions extending outward from the exterior surface of the housing (see annotated Fig. above), each protrusion operable to receive fluid to rotate the control system (the protrusions are capable of being hit with a fluid under pressure at a certain angle and thus causing the housing to rotate).  
With regard to claim 24, the at least the openings for buttons 22 and 44 are disposed between the protrusions (the protrusions being the handles for holding the game device on either side of the bottom of the housing).  
With regard to claim 25, Minami discloses an outlet (150) disposed between the first set of walls and the second set of walls (outlets 150 are between the sets of walls when viewed from the operator’s viewpoint when playing the game).  
With regard to claim 26, Minami discloses a control system comprising:
(i.e. the external elements in Fig. 1) comprising protrusions (see annotated Fig. above) and an internal chamber (i.e. the inside of the tank); and
a first float (36) and a second float (another ball 36) disposed within the internal chamber, wherein each float comprises at least one gas float or at least one water float (each float is a water float in Minami), wherein the first float is disposed between a first set of walls (the floats 36 can end up essentially anywhere in the internal chamber as a result of gameplay, therefore, the floats 36 can be disposed between the first set of walls as defined in the annotated Fig. 1 above), and wherein the second float is disposed between a second set of walls (see annotated Fig. above, which shows a ball 36 between the second set of walls), the control system operable to rotate due to the protrusions (the operator can hold any of the “protrusions” as defined in the annotated Fig. above and rotate the housing).
With regard to claim 27, Minami discloses openings disposed between the protrusions (at least the openings for buttons 22 and 24 are between the side handle protrusions).  
With regard to claim 28, the first float is disposed opposite to the second float within the housing (the floats 36 are disposed throughout the housing, and can be disposed within the second set of walls and the first set of walls simultaneously, and the first and second sets of walls are opposite each other).  
With regard to claim 29, at least the openings (150) are disposed between the first and second floats, when the floats are between the first and second sets of walls.  
With regard to claim 30, Minami discloses a fluid path extending from the first set of walls to the outlet (the fluid occupies the entire internal chamber, and thus a “fluid path” exists between the first and second sets of walls and the outlets 150.  The floats 36 travel through the fluid and thus through a number of “fluid paths” that inherently exist within the fluid).

Allowable Subject Matter
Claims 1-10 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676